Case 2:18-cv-09577-ODW-JPR Document 91 Filed 11/02/20 Page 1 of 2 Page ID #:1326




  1                                                                                  JS-6
  2

  3

  4

  5

  6

  7

  8
                        UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10

 11 METROPOLITAN LIFE INSURANCE                  CASE NO.: 2:18-CV-9577-ODW (JPRx)
 12 COMPANY,

 13             Plaintiff-in-Interpleader
 14             vs.                              JUDGMENT

 15 KRISTINA TRUJILLO, an individual;

 16
    ALEC TRUJILLO, an individual; TERA
    TRUJILLO, an individual; and MICHELE
 17 TRUJILLO, an individual

 18                                              District Judge: Otis D. Wright II
                  Defendants-in-Interpleader
 19

 20

 21 AND RELATED CROSS-ACTIONS.

 22 ///

 23 ///

 24 ///

 25 ///

 26 ///

 27 ///
                                               -1-
 28                                         JUDGMENT
Case 2:18-cv-09577-ODW-JPR Document 91 Filed 11/02/20 Page 2 of 2 Page ID #:1327




  1        Pursuant   to   the    Court’s     Order       Granting   Defendant-in-Interpleader/
  2 Cross-Defendant Michele Trujillo’s Motion for Summary Judgment (ECF No. 80),

  3 IT IS ORDERED AND ADJUDGED:

  4        1. Judgment     is    entered    for   Defendant-in-Interpleader/Cross-Defendant
  5           Michele Trujillo, and against Defendant-in-Interpleader/Cross-Claimant
  6           Kristina Trujillo, Defendant-in-Interpleader Alec Trujillo, and Defendant-

  7           in-Interpleader Tera Trujillo;

  8
           2. Defendant-in-Interpleader/Cross-Claimant Kristina Trujillo shall take
              nothing by way of her cross-claim;
  9
           3. Defendant in Interpleader/Cross-Defendant Michele Trujillo shall recover
 10
              her costs.
 11
           4. The Clerk of the Court shall close the case.
 12

 13
      DATED: November 2, 2020                         ______________________________
 14
                                                      United States District Judge
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                  -2-
                                               JUDGMENT
